DETAILED ACTION
This office action is made final.  Claims 1-4, 8-11, and 13-14 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 11/18/2022, amended claims 1 and 8; canceled claim 21.
Response to Amendment
The previously pending rejection to claims 1-4, 8-11, 13-14, and 21, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 1-4, 8-11, 13-14, and 21, under 35 USC 112(a) have been withdrawn.
Response to Arguments
With respect to the 35 USC 103 rejection, Applicant's remarks filed on 18 November 2022 (pages 13-14 in particular) were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are allowable over the prior art of record.
The remaining arguments have been fully considered, but they are not persuasive.  Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101:
Applicant asserts that “the Claims are Not Directed to an Abstract Idea because 
such physical decisions are performed by "[c]hemical manufacturers." (Instant Application at [0003]). Such actions cannot be performed without physical human intervention - no such actions can be effectuated in the human mind (otherwise, no material would actually be purchased, transferred, substituted, or used to produce a real product).” Examiner respectfully disagrees.

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claim 8) recite“producing a real product based on the raw material valuation system using a chemical production process, the raw material comprising a lubricant or a polymer and the chemical production process comprising one or more of extracting a hydrocarbon feed, separating a hydrocarbon feed, or refining a hydrocarbon feed.” Manufacturing or producing is the process of turning raw materials into finished goods through the use of tools, human labor, machinery, and/or chemical processing. The claimed method takes step routinely performed by humans: 1) there is no technical/additional element within the scope of the method for performing the function of conversion, 2) it could be interpreted as an instructions or rules for a human to follow, and thus, a certain method of organizing human activity, and 3) even if it is an additional element, it is recited at high level of generality and only generally links the abstract idea to a technical field.
A claim recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), mathematical formulas or equations, and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), under its broadest reasonable interpretation, covers the claim being practically performed in the mind. Id. at 52 n.14. Therefore, contrary to Applicant’s assertions, the claims are directed to organizing human activities, mathematical relationships, and mental processes.

Applicant asserts that “de-link computer modeling from physically "performing a raw material decision" of, as represented by independent claim 1, "selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material" and "producing a real product based on the raw material valuation system using a chemical production process, the raw material comprising a lubricant or a polymer and the chemical production process comprising one or more of extracting a hydrocarbon feed, separating a hydrocarbon feed, or refining a hydrocarbon feed." Such actions clearly incorporate any alleged abstract idea into a practical application.” Examiner respectfully disagrees.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claimed method takes step routinely performed by humans: 1) there is no technical/additional element within the scope of the method for performing the function of conversion, 2) it could be interpreted as an instructions or rules for a human to follow, and thus, a certain method of organizing human activity, and 3) even if it is an additional element, it is recited at high level of generality and only generally links the abstract idea to a technical field. Therefore, Applicant’s argument is not persuasive.

Applicant asserts that “the as-amended claims of the Instant Application are not well-understood, routine, and conventional, and that the cited references fail to anticipate or obviate the pending claims, particularly in their recited combination.” Examiner respectfully disagrees.

Per the Berkheimer memo, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities. The non-final rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used and as merely applying the concepts considered abstract with a generic computerized system. The claims recite only generic computer elements as evinced by evinced by Apap et al. (US Pub. No. 2017/0308831), in view of Shao et al. (US Pub. No. 2015/0324714), and further in view of Pokorny et al. (US Pub. No. 2003/0150908), hereinafter Apap et al., Fig. 8 demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. Moreover, Gao et al., Fig. 13  demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.”
Therefore, the analysis under step 2B relies upon both 2106.05(f) as well as 2106.05(d) and provides evidence that the elements claimed are merely a generic computer system that implements the abstract idea, based specifically on the description of the elements provided in the application’s own specification. Simply implementing the abstract idea(s) on a general purpose processor is not a practical application. Applicant’s specification discloses that the invention may be implemented using a general purpose processor (Spec: Fig. 6 and specification paras 31 and 106-107 describe a list of well-known computing devices used to implement the invention).
Accordingly, contrary to Applicant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Applicant asserts that “the cited references fail to anticipate or obviate the pending claims, particularly in their recited combination.” Examiner respectfully disagrees.

Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). Further, while the Appellant argues the claimed invention is novel and nonobvious, these are not criteria for patent eligibility (see Flook).
Claim objections
Claims 1 and 8 are objected to because of the following informalities:
(a)	In claim 1, line 23, remove “and” after the semicolon at the end of the limitation in line 23. 
(b)	In claim 8, line 30, remove “and” after the semicolon at the end of the limitation in line 30.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-4, 8-11, and 13-14 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claim 1, the claim, when “taken as a whole,” is directed to the abstract idea of modeling raw material valuation, comprising: receiving a first set of inputs for a chemical production process, the first set of inputs comprising existing, physical raw material information; receiving a first set of inputs for a chemical production process, the first set of inputs comprising existing, actual raw material information; calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a model of the chemical production process; wherein the computer model is a linear regression model, a neural network model. or a convex hull model; calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan; receiving a second set of inputs for the chemical production process, wherein the second set of inputs differs from the first set of inputs; calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the model of the chemical production process; calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan; calculating a breakeven value for a raw material transaction using a difference between the estimated reference profit and the estimated updated profit; outputting for display the breakeven value for the raw material transaction; 

    PNG
    media_image1.png
    62
    874
    media_image1.png
    Greyscale

performing a raw material decision based on the outputted breakeven value, wherein the raw material decision comprises one or more of selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material; and producing a real product based on the raw material valuation system using a chemical production process, the raw material comprising a lubricant or a polymer and the chemical production process comprising one or more of extracting a hydrocarbon feed, separating a hydrocarbon feed, or refining a hydrocarbon feed.
Independent claim 8, the claim, when “taken as a whole,” is directed to the abstract idea of modeling raw material valuation, comprising: receiving an indication that a production disruption in a chemical production process will occur within a planning horizon; receiving a first set of inputs for the chemical production process, the first set of inputs comprising existing, physical raw material information; calculating an optimal reference production plan for the chemical production process using the first set of inputs, wherein the optimal reference production plan is calculated using a model of the chemical production process that incorporates the production disruption, wherein the computer model is a linear regression model. a neural network model, or a convex hull model; calculating an estimated reference profit for the chemical production process that will result from implementing the optimal reference production plan; receiving a second set of inputs for the chemical production process, wherein the second set of inputs does not comprise an amount of a designated raw material that is included in the first set of inputs; calculating an optimal updated production plan for the chemical production process using the second set of inputs, wherein the optimal updated production plan is calculated using the model of the chemical production process that incorporates the production disruption; calculating an estimated updated profit for the chemical production process that should result from implementing the optimal updated production plan; calculating a breakeven selling price for the amount of the designated raw material using a difference between the estimated reference profit and the estimated updated profit; outputting for display the breakeven selling price for the amount of the designated raw material, 

    PNG
    media_image2.png
    60
    875
    media_image2.png
    Greyscale

performing a raw material decision based on the outputted breakeven selling price, wherein the raw material decision comprises selling the designated raw material based on the breakeven selling price; and producing a real product based on the raw material valuation system using a chemical production process, the raw material comprising a lubricant or a polymer and the chemical production process comprising one or more of extracting a hydrocarbon feed, separating a hydrocarbon feed, or refining a hydrocarbon feed.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 8 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), mathematical formulas or equations, and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computer and display device…… in claims 1 and 8.” 
Claims 1 and 8 recite “receiving a first set of inputs; receiving a second set of inputs; and outputting for display.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Claims 1 and 8 recite “producing a real product based on the raw material valuation system using a chemical production process, the raw material comprising a lubricant or a polymer and the chemical production process comprising one or more of extracting a hydrocarbon feed, separating a hydrocarbon feed, or refining a hydrocarbon feed.” Manufacturing or producing is the process of turning raw materials into finished goods through the use of tools, human labor, machinery, and/or chemical processing. The claimed method takes step routinely performed by humans: 1) there is no technical/additional element within the scope of the method for performing the function of conversion, 2) it could be interpreted as an instructions or rules for a human to follow, and thus, a certain method of organizing human activity, and 3) even if it is an additional element, it is recited at high level of generality and only generally links the abstract idea to a technical field.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 8 implying that “….…calculating a breakeven value for a raw material transaction using a difference between the estimated reference profit and the estimated updated profit; outputting for display the breakeven value for the raw material transaction; 

    PNG
    media_image1.png
    62
    874
    media_image1.png
    Greyscale
performing a raw material decision based on the outputted breakeven value, wherein the raw material decision comprises one or more of selling a raw material, transferring a raw material, or substituting a proposed purchase of a first raw material with a purchase of a second raw material; and producing a real product based on the raw material valuation system using a chemical production process, the raw material comprising a lubricant or a polymer and the chemical production process comprising one or more of extracting a hydrocarbon feed, separating a hydrocarbon feed, or refining a hydrocarbon feed.....……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 8 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-4, 9-11, and 13-14 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 8 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 8 include various elements that are not directed to the abstract idea. These elements include a computer and display device.
Examiner asserts that a computer and display device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Claims 1 and 8 recite “receiving a first set of inputs; receiving a second set of inputs; and outputting for display.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 6 and specification paras 31 and 106-107)1, of the specification detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements a computer and display device are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-4, 9-11, and 13-14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 8.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving an indication; receiving a first set of inputs; calculating an optimal updated production plan; calculating an estimated updated profit; calculating a breakeven selling price; and outputting for display are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a processing devices for carrying out the recited abstract idea, and as evinced by Apap et al. (US Pub. No. 2017/0308831) in view of Shao et al. (US Pub. No. 2015/0324714), hereinafter Apap et al., Fig. 8 demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. Moreover, Gao et al., Fig. 13  demonstrates that it is well-understood, routine and conventional for a processing device communicatively coupled with the communication device and the storage device. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        12/7/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 6 and specification paras 31 and 106-107). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more.
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.